PER CURIAM:
Lazaro Alvardo Ramirez, Jr., petitions for a writ of mandamus, alleging the district court unduly delayed acting on his 28 U.S.C. § 2255 (2000) motion to vacate, as it had neither summarily dismissed the motion nor ordered the Government to file a response. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court has now ordered the Government to respond to the motion. Accordingly, because the district court has now taken significant action in Ramirez’s case, we deny the mandamus petition as moot. We grant Ramirez’s motion to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.